609 So. 2d 764 (1992)
Terrance AIKENS, Appellant,
v.
The STATE of Florida, Appellee.
No. 91-2809.
District Court of Appeal of Florida, Third District.
December 8, 1992.
Rubin, Rubin & Rubin and Eric J. Miller and Robert Borrello, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Randall Sutton, Asst. Atty. Gen., for appellee.
Before BARKDULL, FERGUSON and GODERICH, JJ.
PER CURIAM.
On direct and circumstantial evidence identifying the defendant as the perpetrator *765 of the charged offenses, the court properly denied motions for judgment of acquittal and submitted the case to the jury. Yuanis v. State, 347 So. 2d 448 (Fla. 3d DCA 1977).
The reason given by the State in peremptorily challenging a black venireperson  that a close relative had been charged with a similar offense  was sufficiently race neutral to justify removal. Bowden v. State, 588 So. 2d 225 (Fla. 1991), cert. denied, ___ U.S. ___, 112 S. Ct. 1596, 118 L. Ed. 2d 311 (1992).
Affirmed.